Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 30, 2021

                                           No. 04-21-00349-CV

      IN RE Greg ABBOTT, in His Official Capacity as Governor of the State of Texas

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

        On August 23, 2021, Relator filed a petition for writ of mandamus complaining of the
trial court’s August 12, 2021 ex parte temporary restraining order (TRO). The only relief
Relator prayed for was to stay the TRO. The TRO set a hearing on the temporary injunction for
August 26, 2021. At the hearing, the trial court extended the TRO and reset the temporary
injunction hearing for September 2, 2021.
        This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b).
       Any party may file a response to the petition no later than 12:00 pm on Wednesday,
September 1, 2021. See TEX. R. APP. P. 52.4. Any response must conform to Texas Rule of
Appellate Procedure 52.4. See id.



                                                            _________________________________
                                                            Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2021.




           1
          This proceeding arises out of Cause No. 2021-CVK-001517-D1, styled In re Greg Abbott, In His Official
Capacity as Governor of the State of Texas, pending in the 49th Judicial District Court, Webb County, Texas, the
Honorable José A. López presiding.
___________________________________
MICHAEL A. CRUZ, Clerk of Court